



Exhibit 10.2
APOLLO ENDOSURGERY, INC.
TRANSITION SERVICES AGREEMENT
 
 
 

                    
THIS TRANSITION SERVICES AGREEMENT (the “Agreement”) is effective as of November
15, 2017 (the “Effective Date”) by and between Dennis McWilliams, an individual,
with a business address of 4608 Via Media, Austin, Texas 78746 (the
“Consultant”) and Apollo Endosurgery, Inc., a Delaware corporation (the
“Company”) to be effective as provided herein.


WHEREAS, the Company is developing products and technologies in the field of
endoscopic surgery and obesity treatments;
WHEREAS, the Consultant was formerly employed with Company and has expertise
related certain business matters of the Company;
WHEREAS, Company desires to retain the Consultant to perform and do certain work
for the Company in furtherance of the transition of certain projects and matters
following the Consultant’s departure from the Company, on the terms and
conditions of this Agreement; and
WHEREAS, the Consultant is desirous of performing such work for the Company, on
the terms and conditions contained herein:
In consideration of the mutual promises, covenants and obligations contained in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1.Engagement. The Company hereby engages the Consultant and the Consultant
hereby accepts such engagement, on the terms and conditions in this Agreement
2.Field. The “Field” of this Agreement shall be for medical devices for
bariatric applications and/or obesity treatment, endoscopic fixation devices and
devices or technology for the treatment of gastroesophageal reflux disease.
3.Services. The Consultant shall provide the following “Services”:
(a)The Consultant shall transition projects and duties formerly managed or
performed by consultant to Company employees and perform such other transition
services established from time in time in consultation with the Company.
(b)The Consultant shall also provide general advisory services to the Company as
the Company may reasonably request from time to time (the services described
above are collectively called the “Services”).
(c) Notwithstanding any of the foregoing, the Consultant shall not have any
authority to bind the Company or otherwise commit the Company contractually and
shall not have management responsibilities of any Company employees.


Page 1 of 9

--------------------------------------------------------------------------------











4.Term and Termination.
(a)The term of this Agreement shall begin on the Effective Date and shall expire
on January 31, 2018 unless extendable by mutual written agreement of the
parties. Notwithstanding the foregoing or any other provisions in this Agreement
to the contrary, Sections 7, 8, 9, and 10 below shall survive the termination of
this Agreement and the Consultant’s engagement hereunder.
5.Compensation. As compensation for the Services rendered under this Agreement,
the Consultant shall be as follows:
(a)Fee: The Company shall pay the Consultant a total fee for the period of this
agreement in the amount of $72,917.00, to be paid in installments once a month
(i.e., beginning December 15, 2017 or January 1, 2018) during the term of the
agreement.
(b)Expenses. Reimbursement from the Company for reasonable and necessary
out-of-pocket travel and other expenses incurred by the Consultant in rendering
services under this Agreement, subject to providing documentation of the same to
the Company. Company agrees to pay for all additional information requirements,
reports, etc. needed for Consultant to perform his duties, however all such
expenses, including travel shall be agreed upon by the Company in writing in
advance.
(c)Benefits. During the term of this Agreement, the Consultant shall not be
entitled to receive any employee or fringe benefits from the Company under this
Agreement. The Parties acknowledge that Consultant may receive benefits from the
Company as part of his prior employment with Company or under the terms of other
agreements entered between Consultant and Company.
(d)Other. The compensation set forth in this Section 5 will be the sole
compensation payable to the Consultant for the Services and no additional
compensation or fee will be payable by the Company to the Consultant by reason
of any benefit gained by the Company directly or indirectly through the
Consultant’s consulting efforts under this Agreement, nor shall the Company be
liable in any way for any additional compensation or fee for Services unless the
Company expressly agrees thereto in writing.
6.Independent Contractor Status. The Company and the Consultant agree that the
Consultant is an independent contractor under this Agreement and shall in no way
be considered to be an agent or employee of the Company and, accordingly, the
Consultant shall not be entitled to any benefits, coverages, or privileges made
available to employees of the Company. The Consultant shall only consult and
render advice and shall not undertake to commit the Company to any course of
action in relation to third persons, except as requested by the Company. During
the term of his engagement, the Consultant shall be liable for any and all
worker’s compensation payments and federal, state, and local employment, sales,
use, excise, and other taxes arising out


Page 2 of 9

--------------------------------------------------------------------------------





of his performance of this Agreement and shall furnish evidence of such
compliance or an applicable waiver of requirements to the Company upon request.
7.Confidentiality. As used in this Agreement, the term “Confidential
Information” means all confidential and proprietary information related to the
Company that is not generally known in the trade, science or industry in which
the Company is engaged. All such information shall be Confidential Information
whether furnished to the Consultant by the Company or its affiliates or
customers or whether made, conceived, developed, prepared, or acquired by the
Consultant alone or in conjunction with others during the Term of this Agreement
or at any other point during which the Consultant rendered services to the
Company. Confidential Information shall not include information:
(a)which is or becomes publicly published in any written documents or otherwise
become a part of the public domain; or
(b)which the Consultant can establish was already in his possession and not the
subject of any secrecy obligation at the time the Consultant encountered such
information in the course of, or incident to, his engagement by the Company.
The Consultant recognizes and acknowledges that during the term of his retention
he will have access to Confidential Information and that such information
constitutes a valuable asset unique to the Company and its affiliates. The
Consultant recognizes and acknowledges that the Company and its affiliates are
entitled to prevent the disclosure of Confidential Information and that any such
disclosure will result in irreparable injury and damage to the Company or its
affiliates and constitute a breach of this Agreement. The Consultant agrees to
hold in strict confidence and not to use or disclose any Confidential
Information for or to any person, firm, corporation, association, or entity
either during the term of this Agreement or thereafter, except as authorized by
the Company or as is necessary for the performance of duties under this
Agreement but only after having received written consent from the Company which
consent shall be limited to the specific Confidential Information described
therein. The Consultant shall take such protective measures as are reasonably
necessary to preserve the confidentiality of such Confidential Information and
shall exercise his best efforts to prevent any unauthorized parties from gaining
access thereto.
The Consultant understands and agrees that any Confidential Information is and
shall remain the sole and exclusive property of the Company and is subject to
the obligations of confidentiality and non-use set forth herein. The Consultant
agrees that ownership of all originals and copies of any Confidential
Information vests in the Company from the time of its creation, together with
all copyright and other intangible rights in works embodied therein. The
Consultant shall promptly report the making of all Confidential Information to
the Company and the Consultant agrees to execute any and all documents necessary
to vest or protect the Company’s interest in said Confidential Information,
including but not limited to the execution of written assignments thereof to the
Company. The Consultant agrees to assist the Company in making and prosecuting
any and all patent, trademark, or copyright applications relating to any
Confidential Information. The Consultant agrees that any Confidential
Information shall be promptly delivered to the Company upon its request or upon
the termination of this Agreement for any reason, together with any and all
copies or reproduction thereof.


Page 3 of 9

--------------------------------------------------------------------------------







The Consultant’s Services shall preclude the Consultant from performing the same
or similar Services on behalf of any Conflicting Organization (as that term is
defined in Section 8. The Consultant hereby acknowledges that he does not
currently perform the same or similar Services for any Conflicting Organization
and shall deliver to the Company’s management at least once each quarter during
the term of this Agreement a description of any other services he is performing
or work he is doing and the entity or person for which the Consultant is
performing such Services that are potentially in conflict with the Company’s
activities, for the Board’s assessment of the same.
Nothing contained in this Agreement shall be construed as a grant of any right
or license or an offer to grant any rights or licenses with respect to such
Confidential Information, or any portion thereof, except as expressly set forth
herein. Upon the termination of the Consultant’s engagement under this Agreement
for any reason whatsoever, the Consultant will promptly deliver to the Company
all data, documents and other information pertaining to Confidential
Information. The Consultant shall not take any data, documents, or other
information or any reproduction or excerpt thereof which contains or pertains to
any Confidential Information.
8.Covenants Not to Compete.
(a)The Consultant agrees that, during his engagement with the Company under this
Agreement he will not take any actions or otherwise engage, directly or
indirectly, either on his own or with any other entity as an employee, employer
or consultant, in any business or activity that sells, markets or develops
products in the Field (a “Conflicting Organization”).
(b)This Section 8 shall not prohibit the Consultant from purchasing or holding
an aggregate equity interest of up to two percent (2%) in any business engaged
in direct or indirect competition with the Company and its affiliates.
(c)The Consultant further agrees that during the term of this Agreement he will
not, either by himself or acting in concert with others, employ or solicit or
attempt to employ or solicit for any employment competitive with the Company any
of the Company’s employees or consultants who work in any area in which the
Consultant has been significantly engaged on behalf of the Company.  The
Consultant will not, either directly or indirectly or by acting in concert with
others, seek to induce or influence any consultant or employee to leave the
Company’s service or employment.
9.Inventions. Consultant agrees to transfer and assign and hereby does transfer
and assign to the Company the entire right, title and interest for the entire
world in and to any Inventions made or conceived or reduced to practice by
Consultant (a) in the course of accomplishing the Services, or (b) with the use
of materials or facilities of the Company. Consultant agrees that Consultant
will sign, execute and acknowledge, or cause to be signed, executed and
acknowledged, at the expense of the Company, any and all documents, and will
perform any and all acts, as may be necessary, useful or convenient for the
purpose of securing to the Company or its nominee patent, trademark or copyright
protection throughout the world upon all such Inventions. Consultant represents
that the Consultant is not bound by any other agreement that would otherwise
encumber the Consultant’s intellectual property, other than those disclosed in
Exhibit A.


Page 4 of 9

--------------------------------------------------------------------------------







10.Miscellaneous.
(a)Remedies Upon Breach by the Consultant. In the event that this Agreement is
terminated by the Company for cause, the Consultant shall not be entitled to be
paid any amounts which have accrued hereunder and have not been paid. In
addition, the Company shall be entitled, if it so elects, to institute and
prosecute proceedings in any court of competent jurisdiction, either in law or
in equity, to enjoin the Consultant from violating any of the terms of this
Agreement, to enforce the specific performance by the Consultant of any of the
terms of this Agreement, and to obtain damages, or any of them, but nothing
contained in this Agreement shall be construed to prevent such remedy or
combination of remedies as the Company may elect to invoke. The failure of the
Company to promptly institute legal action upon any breach of this Agreement
shall not constitute a waiver of that or any other breach hereof. The Consultant
acknowledges and recognizes that the enforcement of the provisions set forth in
Sections 6, 7, 8 and 9 above by the Company will not interfere with the
Consultant’s ability to pursue a proper livelihood. The Consultant recognizes
and agrees that the enforcement of this Agreement is necessary to ensure the
preservation and continuity of the business and goodwill of the Company and its
affiliates.
(b)Limitations on Warranty or Liability. Consultant’s sole warranty shall be
that the Services shall be performed in a professional and workmanlike manner
and that none of such Services shall be inconsistent with any obligation the
Consultant may have to others. Except with respect to Sections 6, 7, 8, and 9
above, in no event shall the Consultant be liable for any damages whatsoever,
including without limitation, any loss of profits, loss of business, loss of use
of data, interruption of business, or for direct, indict, special, incidental or
consequential damages of any kind, even if the Company has been advised of the
possibility of such damages and notwithstanding any failure of essential purpose
of any limited remedy.
(c)Other Obligations. The Consultant represents and warrants that he has not, as
of the execution of this Agreement, assumed any obligations inconsistent with
those contained herein.
(d)Notices. All notices, requests, demands, payments, and other communications
made pursuant to this Agreement shall be in writing and shall be deemed properly
given if hand delivered, if sent by mail, electronic mail, or overnight courier
service, or if transmitted by telecopy or similar service to the parties hereto
either at the address set forth below for such person or at such other address
as such person may from time to time specify by written notice pursuant to this
Section 10(d). Any such notice shall be deemed to have been delivered on the
date of delivery if hand delivered, upon confirmation if transmitted by telecopy
or similar service, or as of three days after depositing such notice with the
United States postal service if sent by mail or if delivered to an overnight
courier service and shall be delivered with postage prepaid, return receipt
requested, and properly addressed as follows:
If to the Company:
Apollo Endosurgery, Inc.
1120 S. Capital of TX Hwy
Bldg. 1, Suite 300
Austin, Texas 78746


Page 5 of 9

--------------------------------------------------------------------------------







Attn: Legal Dept.


If to the Consultant:
Dennis McWilliams
4608 Via Media
Austin, Texas 78746


(e)Binding Agreement. This Agreement and the rights and obligations hereunder
shall be binding upon and inure to the benefit of the Company and the Consultant
and their respective heirs, personal representatives, and successors and
assigns. The Company shall have the right to assign this Agreement to any
affiliate or to its successors or assigns. The terms “successors” and “assigns”
shall include any person, corporation, partnership, or other entity that buys
all or substantially all of the Company’s assets or all of its stock or with
which the Company merges or consolidates. The rights, duties, or benefits of the
Consultant under this Agreement are personal and no such right, duty, or benefit
may be assigned by the Consultant to any other person. The parties to this
Agreement acknowledge and agree that the Company’s affiliates are third-party
beneficiaries of the covenants and agreements of the Consultant set forth in
Sections 6, 7, 8 and 9 above. The Consultant shall not designate any other
person to perform services on his behalf hereunder.
(f)Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Consultant with respect to the transactions contemplated herein.
This Agreement may be modified or amended only by an instrument in writing and
signed by all the parties hereto. Any waiver of the terms and conditions of this
Agreement must be in writing signed by all the parties hereto and any such
waiver shall not be construed as a waiver of any other terms and conditions of
this Agreement.
(g)Severability. If any provision of this Agreement shall be found to be
illegal, invalid, or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions shall remain in full force
and effect. Any provision of this Agreement held illegal, invalid, or
unenforceable shall remain in full force and effect to the extent not so held.
In lieu of the provision held illegal, invalid, or unenforceable, there shall be
automatically added as part of this Agreement a provision as similar in its
terms to such invalid provision as may be possible and may be legal, valid, and
enforceable.
(h)Counterparts. This Agreement may be executed in several counterparts and each
such counterpart shall be deemed an original copy of this Agreement when so
executed and such counterparts shall, when taken together, constitute and be one
and the same instrument.
(i)Further Assurances. Each party hereby agrees to perform any further acts and
to execute and deliver any documents which may be reasonably necessary to carry
out the provisions of this Agreement.
(j)Captions. The captions and headings in this Agreement are made for purposes
of convenience and general reference only and shall not be construed to define,
limit, or otherwise affect any of the terms or provisions of this Agreement.


Page 6 of 9

--------------------------------------------------------------------------------







(k)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas and applied without giving effect
to any conflicts of laws principles. Any matters litigated by, among, or between
any of the parties and that involve matters under this Agreement shall be
brought only in a court of competent jurisdiction in Travis County, Texas.
(l)Affiliate. An “affiliate” of any party hereto shall mean any person
controlling, controlled by, or under common control with such party.


Page 7 of 9

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties caused this Agreement to be executed and
delivered effective as of the Effective Date.
 
 
COMPANY:
 
 
 
 
 
 
 
 
 
APOLLO ENDOSURGERY, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Mary League
 
 
 
 
By: Mary League
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CONSULTANT:
 
 
 
 
 
 
 
 
 
Dennis McWilliams
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Dennis McWilliams
 
 





Page 8 of 9

--------------------------------------------------------------------------------









Exhibit A
Dear Apollo Endosurgery, Inc.:
The following is a complete list of all agreements that I am currently a party
to or intend to be a party that restrict my ability to grant intellectual
property rights under this Agreement.
x
No Agreements
 
 
 
 
 
 
 
 
 
See below
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Additional sheets attached
 
 
 
 
 
 
 
 
 
 
 
/s/ Dennis McWilliams
 
 
 
 
 
 
 
Date:
November 15, 2017
 
 
 
 
 
 
 
 
 
 







Page 9 of 9